—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Substantial evidence supports the determination that petitioner was guilty of misconduct and insubordination based upon his unauthorized absences from work, failure to follow his supervisor’s direction to report his absences, and submis-
*841sion of time sheets falsely indicating the hours that he was present. Petitioner’s testimony explaining the reason for the absences and minimizing the length of those absences raised an issue of credibility for the Hearing Officer to resolve (see, Matter of Coombs v Village of Canaseraga, 247 AD2d 895, 896; Matter of Tinney v Schneider, 216 AD2d 474). “In light of all the circumstances, the penalty of dismissal was not so disproportionate to the misconduct as to be ‘shocking to one’s sense of fairness’ ” (Matter of Hickman v Poughkeepsie City School Dist., 237 AD2d 289, quoting Matter of Pell v Board of Educ., 34 NY2d 222, 233). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Erie County, Sconiers, J.) Present — Green, J. P., Hayes, Hurlbutt and Lawton, JJ.